                                                                                           FILED
                                                                                  2019 Feb-15 PM 02:06
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

MARIO ANTON LEE,                       )
                                       )
             Petitioner,               )
                                       )
      vs.                              )        2:19-cv-08007-LSC
                                       )        (2:00-cr-00347-LSC-JHE-1)
                                       )
UNITED STATES OF AMERICA               )
                                       )
             Respondent.               )

                           MEMORANDUM OF OPINION

      The Court has before it Petitioner Mario Anton Lee’s (“Lee’s”) Motion to

Vacate, Set Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255. (Doc. 1.) For

the reasons set forth below, the motion will be denied.

      Lee is a frequent filer of § 2255 petitions. This Court has recently recited his

numerous attempts and the courts’ rejections of those attempts in a Memorandum

of Opinion and Order entered on August 21, 2018, in Lee v. United States, 18-cv-

08016-LSC. (Docs. 2 & 3.)

      There is once again no indication that Lee has obtained an authorizing order

from the Eleventh Circuit before filing this motion. Accordingly, this Court is

precluded from considering the successive § 2255 motion. See 28 U.S.C. §§
                                       Page 1
2255(h), 2244(b)(3)(A); see also United States v. Holt, 417 F.3d 1172, 1175 (11th Cir.

2005) (“Without authorization, the district court lacks jurisdiction to consider a

second or successive petition.”).

      Lee’s § 2255 motion is due to be denied for lack of jurisdiction. Additionally,

pursuant to Rule 11 of the Rules Governing § 2255 Proceedings, the Court has

evaluated the claims within the petition for suitability for the issuance of a

certificate of appealability (“COA”). Rule 22(b) of the Federal Rules of Appellate

Procedure provides that when an appeal is taken by a petitioner, the district judge

who rendered the judgment “shall” either issue a COA or state the reasons why

such a certificate should not issue. Pursuant to 28 U.S.C. § 2253(c)(2), a COA

may issue only when the petitioner “has made a substantial showing of the denial of

a constitutional right.” This showing can be established by demonstrating that

“reasonable jurists could debate whether (or for that matter, agree that) the

petition should have been resolved in a different manner” or that the issues were

“adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529

U.S. 473, 484 (2000) (citing Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)).

For procedural rulings, a COA will issue only if reasonable jurists could debate

whether the petition states a valid claim of the denial of a constitutional right and

whether the court’s procedural ruling was correct. Id.


                                        Page 2
      The Court finds that reasonable jurists could not debate its resolution of the

claims presented in this habeas corpus petition. Accordingly, a COA will not issue

from this Court. The Court will enter a separate order in conformity with this

Memorandum of Opinion.

      DONE and ORDERED on February 15, 2019.



                                          _____________________________
                                                 L. Scott Coogler
                                           United States District Judge
                                                                               160704




                                      Page 3
